Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 3, 2021

                                            No. 04-21-00343-CV

                    IN RE SATURNINO NIRA AND ASPHALT INC. L.L.C.,


                     From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CI23616
                         Honorable Cynthia Marie Chapa, Judge Presiding


                                               ORDER

                                            Original Proceeding1

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

       On August 17, 2021, relators filed a petition for writ of mandamus and a motion for stay
pending final resolution of the petition for writ of mandamus. This court granted the stay and
requested responses, which are due September 21, 2021.

       On September 2, 2021, relators filed an unopposed motion to abate this original
proceeding for thirty days to allow the parties to settle the underlying suit. The motion is
GRANTED and all deadlines are held in abeyance pending further order of this court. Relators
are ORDERED to file a motion to extend the abatement, reinstate this original proceeding, or
dismiss this original proceeding no later than October 8, 2021.

           It is so ORDERED September 3, 2021.




1
   This proceeding arises out of Cause No. 2018-CI-23616, styled Alyson Lewis v. Saturnin Nira and Asphalt Inc.
LLC d/b/a Lone Star Paving, pending in the 288th Judicial District Court, Bexar County, Texas. The orders at issue
in this original proceeding were signed by the Honorable Angelica Jimenez, Presiding Judge of the 408th Judicial
District Court, Bexar County, Texas; the Honorable David Canales, Presiding Judge of the 73rd Judicial District
Court, Bexar County, Texas; the Honorable Tina Torres, Presiding Judge of the 407th Judicial District Court, Bexar
County, Texas; and the Honorable Cynthia Marie Chapa, Presiding Judge of the 288th Judicial District Court, Bexar
County, Texas.
                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT